UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4719


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRANCE RICHARDSON, a/k/a Squeaky, a/k/a L-Don, a/k/a Don,

                Defendant - Appellant.



                            No. 10-4825


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY SAULSBURY,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   William D. Quarles, Jr., District
Judge. (1:09-cr-00288-WDQ-1; 1:09-cr-00288-WDQ-26)


Submitted:   September 6, 2011            Decided:   January 6, 2012


Before KING, KEENAN, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


J. James Roos, III, Towson, Maryland; Stephanie Gallagher, LEVIN
& GALLAGHER LLC, Baltimore, Maryland, for Appellants.     Rod J.
Rosenstein,  United   States  Attorney,  Antonio   J.  Reynolds,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Terrance Richardson and Gregory Saulsbury appeal their

convictions following a jury trial.                       The jury found Richardson

guilty     of    conspiracy        to     participate              in    a     racketeering

enterprise,     in     violation    of   18        U.S.C.    §     1962(d)        (2006),    and

conspiracy      to     distribute       and       possess        with    the        intent   to

distribute      controlled     substances,           in     violation        of     21   U.S.C.

§§ 841(a)(1),         846   (2006).           The     district           court       sentenced

Richardson to life on each count.                   Saulsbury was found guilty of

conspiracy      to     distribute       and       possess        with    the        intent   to

distribute      controlled     substances,           and     was    also      sentenced       to

life.    We affirm.

             On appeal, Richardson argues that the district court

violated his rights by qualifying a police officer to provide

expert testimony on the history, symbols, language, structure

and operation of the Bloods gang.                     Because Richardson did not

offer any specific grounds for his objection to the officer’s

certification as an expert, the court reviews this claim for

plain error.         United States v. Perkins, 470 F.3d 150, 157 & n.10

(4th Cir. 2006).            To succeed on this claim, Richardson must

establish:      “(1) error; (2) that is ‘clear or obvious, rather

than     subject      to    reasonable            dispute’;        (3)       that     affected

substantial rights, ‘which in the ordinary case means . . . that

it affected the outcome of the district court proceedings’; and

                                              3
(4) that ‘seriously affect[s] the fairness, integrity, or public

reputation of judicial proceedings.”                         United States v. Byers,

649   F.3d   197,   213     (4th    Cir.     2011)      (alterations      in   original)

(quoting Puckett v. United States, 556 U.S. 129, 129 S. Ct.

1423, 1429 (2009)).

             The record belies Richardson’s claim that the officer

was unqualified to testify as an expert on the Bloods.                                 The

officer testified to ten years’ experience as a police officer,

four years’ experience focused on gang investigations, extensive

training     on   gang     crime    and    its        investigation,     and    numerous

contacts with members of the Bloods.                         The record supports the

district     court’s     qualification           of    the    officer   as     an   expert

witness, and Richardson is not entitled to relief on this claim.

             Richardson also contends that the district court erred

in denying his motion for a new trial that was based on his

claim that the Government violated his rights under Brady v.

Maryland,    373    U.S.    83     (1963),       by    suppressing      evidence     about

payments to a witness.           Suppression does not occur “[a]s long as

evidence is disclosed before it is too late for the defendant to

make effective use of it.”                United States v. Russell, 971 F.2d

1098, 1112 (4th Cir. 1992).               Moreover, the volume and nature of

the evidence against Richardson precludes a finding that earlier

disclosure would create a reasonable probability of a different

result, undermining confidence in the trial.                         Lovitt v. True,

                                             4
403 F.3d 171, 183 (4th Cir. 2005) (citing Kyles v. Whitley, 514

U.S. 419, 433-34 (1995)).      Because no Brady violation exists, we

conclude that the district court did not abuse its discretion in

denying the motion for a new trial.              United States v. Stokes,

261 F.3d 496, 502 (4th Cir. 2001). 1

           Finally, Saulsbury contends the district court abused

its discretion in admitting evidence of his prior convictions.

The Court reviews the admission of evidence under an abuse of

discretion standard, reversing only where the decision to admit

evidence   was    “arbitrary   or   irrational.”         United    States    v.

Weaver, 282 F.3d 302, 313 (4th Cir. 2002).             The Federal Rules of

Evidence forbid the admission of evidence of previous crimes “in

order to show action in conformity therewith,” but allow such

evidence   “for    other   purposes,      such    as    proof     of   motive,

opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.”         Fed. R. Evid. 404(b).

           Evidence of prior distribution-related drug offenses

can be relevant to establish knowing, voluntary, and intentional

membership in a conspiracy to distribute drugs.                 United States

v. Mark, 943 F.2d 444, 448 (4th Cir. 1991).             Saulsbury put these

elements “directly in issue by his plea of not guilty.”                     Id.


     1
       We grant Richardson’s motion to file a supplemental pro se
brief, but find no merit in his additional contentions.



                                     5
The prosecutor merely read a summary of the convictions to the

jury       at    the    end    of    the   Government’s       case.         Under     the

circumstances,          the     probative       value   of     Saulsbury’s          prior

convictions was not “substantially outweighed by confusion or

unfair prejudice in the sense that [they tended] to subordinate

reason to emotion in the factfinding process.” 2                    United States v.

Queen, 132 F.3d 991, 997 (4th Cir. 1997).                      Moreover, we would

affirm even if error existed because, in the context of the

trial of a whole, the evidence of Saulsbury’s prior convictions

“did not have a substantial and injurious effect or influence on

the result.”           United States v. Johnson, 617 F.3d 286, 299 (4th

Cir. 2010) (internal quotation marks omitted).

                Accordingly, we affirm the judgment of the district

court.          We dispense with oral argument because the facts and

legal      contentions        are   adequately    presented     in    the    materials

before      the    court      and   argument    would   not   aid     the   decisional

process.

                                                                              AFFIRMED




       2
       To the extent Saulsbury relies on the district court’s
failure to give a limiting instruction contemporaneously, such
failure is not reversible error where, as here, counsel failed
to request the instruction be given contemporaneously rather
than during the instruction phase. Mark, 943 F.2d at 449 & n.2.



                                            6